KAROHL, Judge.
Defendant appeals conviction and sentence on two charges of possession of a controlled substance, one was heroin, the other cocaine. The court imposed a ten year sentence to be served consecutively with a two year sentence. The sufficiency of the evidence is not at issue.
Defendant’s only claim of error is the court failed to quash two of the state’s preemptory strikes because the explanations for striking two venirepersons were pretextuai. After defendant made a timely motion the prosecutor offered race neutral explanations accepted by the court for both venirepersons. Defendant made no effort to demonstrate in what manner the prosecutor’s explanations were pretextuai. Thus, defendant failed to meet his burden to “show that the prosecutor’s proffered reasons are merely pretextuai and that the true motivation for the strike was racial.” State v. Parker, 836 S.W.2d 930, 934 (Mo. banc 1992). Accordingly, this claim of error fails. Moreover, we have examined the prosecutor’s explanations and find they are supported by the voir dire proceeding.
We affirm.
REINHARD, P.J., and GRIMM, J., concur.